                Case 1:19-cv-01756-SKO Document 16 Filed 09/24/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                             FRESNO DIVISION

12
                                                      )       Case No.: 1:19-cv-01756-SKO
13   TIMOTHY JONES,                                   )
                                                      )       STIPULATION FOR AN EXTENSION OF
14                     Plaintiff,                     )       TIME; ORDER
                                                      )
15        vs.                                         )       (Doc. 15)
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                       Defendant.                     )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Opening Brief be extended thirty (30) days from September 28, 2020, up to and

23   including October 28, 2020. This is the parties’ first stipulation for an extension. Defendant

24   requests this extension in order to further consider the issues raised in Plaintiff’s Opening Brief.

25            The parties further stipulate that the Court’s Scheduling Order shall be modified

26   accordingly.

27
28


     Stip. for Ext.; Order 1:19-CV-01756-SKO              1
                Case 1:19-cv-01756-SKO Document 16 Filed 09/24/20 Page 2 of 2



 1                                                   Respectfully submitted,
 2
     Dated: September 23, 2020                       /s/ Shellie Lott
 3                                                   (*as authorized via e-mail on September 23, 2020)
                                                     SHELLIE LOTT
 4                                                   Attorney for Plaintiff
 5
     DATED: September 23, 2020                       McGREGOR W. SCOTT
 6                                                   United States Attorney
                                                     DEBORAH LEE STACHEL
 7                                                   Regional Chief Counsel, Region IX
 8                                                   Social Security Administration

 9                                             By:   /s/ Ellinor R. Coder
                                                     ELLINOR R. CODER
10                                                   Special Assistant U.S. Attorney
11                                                   Attorneys for Defendant
12
13
14                                                   ORDER
15            Pursuant to the parties’ stipulation (Doc. 15), and for good cause shown, IT IS
16   ORDERED that Defendant shall have an extension, up to and including October 28, 2020, to
17   respond to Plaintiff’s Opening Brief. All other dates in the Scheduling Order (Doc. 5) shall be
18   extended accordingly.
19
20   IT IS SO ORDERED.
21
     Dated:      September 24, 2020                                /s/   Sheila K. Oberto           .
22                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


     Stip. for Ext.; Order 1:19-CV-01756-SKO            2
